Appeal from an order dismissing a writ of habeas corpus. Appellant, while on parole from Clinton State Prison, was convicted of a misdemeanor and sentenced to the New York City Penitentiary. He seeks to be discharged from Sing Sing State Prison, to which he was returned following his release from the penitentiary, contending that the two sentences ran concurrently and that he is entitled to credit on the prison sentence for the time served in the penitentiary. Order affirmed. (Matter of Sperling v. Moran, 277 App. Div. 778, motion for leave to appeal denied 301 N. Y. 816; People ex rel. Micieli v. Morhous, 279 App. Div. 1120, motion for leave to appeal denied 304 N. Y. 989; People ex rel. Lattuca v. McDonnell, 283 App. Div. 654.) Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.